UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51767 AmCOMP Incorporated (Exact name of registrant as specified in its charter) Delaware 65-0636842 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 U.S. Highway One North Palm Beach, Florida 33408 (Address of principal executive offices) (Zip Code) (561) 840-7171 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x As of August 8, 2008, the registrant had 15,295,462shares of common stock outstanding. AmCOMP INCORPORATED INDEX PART I 2 Item 1.Financial Statements 2 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosure about Market Risk 36 Item 4.Controls and Procedures 38 PART II. OTHER INFORMATION 39 Item 6.Exhibits. 39 SIGNATURES 39 i PART I Item 1.Financial Statements AmCOMP INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Amounts in thousands) June 30, 2008 December 31, 2007 (Unaudited) Assets Investments: Fixed maturity securities available-for-sale at fair value (amortized costof$336,731 in 2008 and $327,656 in 2007) $ 336,669 $ 329,847 Fixed maturity securities held-to-maturity at amortized cost (fair value of $97,379 in 2008and $94,414 in 2007) 97,381 93,661 Total investments 434,050 423,508 Cash and cash equivalents 15,144 30,691 Accrued investment income 4,647 4,721 Premiums receivable – net 84,421 88,486 Assumed reinsurance premiums receivable 1,711 1,809 Reinsurance recoverable: On paid losses and loss adjustment expenses 1,034 1,454 On unpaid losses and loss adjustment expenses 62,761 66,353 Prepaid reinsurance premiums 441 1,215 Deferred policy acquisition costs 19,309 19,116 Property and equipment – net 2,825 3,352 Income taxes recoverable 2,032 962 Deferred income taxes – net 19,477 19,889 Goodwill 1,260 1,260 Other assets 6,341 6,347 Total assets $ 655,453 $ 669,163 Liabilities and stockholders’ equity Liabilities Policy reserves and policyholders’ funds: Unpaid losses and loss adjustment expenses $ 311,541 $ 324,224 Unearned and advance premiums 101,042 102,672 Policyholder retention dividends payable 9,633 10,276 Total policy reserves and policyholders’ funds 422,216 437,172 Reinsurance payable 302 622 Accounts payable and accrued expenses 29,664 30,868 Notes payable 35,571 36,464 Income tax payable – 1,441 Other liabilities 3,977 4,419 Total liabilities 491,730 510,986 Stockholders’ equity Common stock (par value $.01; 45,000 authorized shares; 15,922 in 2008 and 2007 issued; 15,294 in 2008 and 15,290 in 2007 outstanding) 159 159 Additional paid-in capital 75,816 75,392 Retained earnings 93,374 86,826 Accumulated other comprehensive income (net of deferred taxes of $22 in 2008 and ($799) in 2007) (39 ) 1,392 Treasury stock (627 shares in 2008 and 631 in 2007) (5,587 ) (5,592 ) Total stockholders’ equity 163,723 158,177 Total liabilities and stockholders’ equity $ 655,453 $ 669,163 See notes to consolidated financial statements. 2 AmCOMP INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, amounts in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Revenue: Net premiums earned $ 48,409 $ 55,424 $ 100,658 $ 114,637 Net investment income 5,068 4,941 10,377 9,803 Net realized investment losses (82 ) (212 ) (180 ) (212 ) Other income 20 18 35 48 Total revenue 53,415 60,171 110,890 124,276 Expenses: Losses and loss adjustment expenses 31,206 26,188 58,762 61,106 Dividends to policyholders 1,855 6,357 4,224 8,598 Underwriting and acquisition expenses 16,622 18,150 36,621 38,046 Interest expense 648 901 1,455 1,855 Total expenses 50,331 51,596 101,062 109,605 Income before income taxes 3,084 8,575 9,828 14,671 Income tax expense 1,016 3,048 3,280 5,124 Net income $ 2,068 $ 5,527 $ 6,548 $ 9,547 Earnings per common share – basic $ 0.14 $ 0.35 $ 0.43 $ 0.61 Earnings per common share – diluted $ 0.13 $ 0.35 $ 0.43 $ 0.61 See notes to consolidated financial statements. 3 AmCOMP INCORPORATED AND SUBSIDIARIES CONSOLIDATED
